Citation Nr: 0335198	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Title 38, Chapter 31 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1978 to October 
1982.

This appeal arises from a July 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
VA vocational rehabilitation services under Title 38, Chapter 
31 of the United States Code.

In February 2000, the veteran filed a claim for entitlement 
to service connection for a bilateral wrist disability.  In 
an undated letter and a rating decision issued in September 
2000, the RO informed the veteran that his claim for service 
connection for a right wrist disability could not be reopened 
as he had failed to present new and material evidence 
regarding this previously denied disability in a now final 
determination.  The veteran did not contest this decision.  
However, a review of the claims file does not reveal any 
decision by the RO regarding a left wrist disability.  The 
Board of Veterans' Appeals (Board) finds that this issue is 
not properly before it at the present time and that it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.


REMAND

On his Substantive Appeal (VA Form 9) received in October 
2000, the appellant requested a hearing before a traveling 
Veterans Law Judge (VLJ) sitting at a VA Regional Office.  
However, on a VA Form 9 submitted in November 2001, the 
veteran requested a hearing before the Board at its office in 
Washington, D.C.  A letter issued in early September 2003 
notified him that a hearing based on his request of November 
2001 was scheduled in January 2004.  In a signed statement 
received in late September 2003, the veteran informed the 
Board that he would be financially unable to travel to 
Washington, D.C. for his scheduled hearing and, instead, 
requested that he be scheduled for a video conference hearing 
from the RO.  Thus, the appellant must be scheduled for the 
next available video conference hearing before a VLJ from the 
Board.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).



Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
the next available video conference 
hearing before a VLJ from the Board.  He 
should be notified of the time and place 
of this hearing at his last reported 
address.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

